132 Ga. App. 612 (1974)
208 S.E.2d 621
HALL
v.
THE STATE.
49564.
Court of Appeals of Georgia.
Submitted September 3, 1974.
Decided September 19, 1974.
*613 Elsie H. Griner, for appellant.
Vickers Neugent, District Attorney, for appellee.
WEBB, Judge.
This is an appeal from a conviction for stealing a 1973 Honda 350 CC motorcycle, described in the indictment as "the property of Bessie V. Neugent." Evidence on trial showed the motorcycle to be owned by Harvey Neugent, 14-year-old grandson of Bessie V. Neugent, but at the time of the theft the vehicle was at the home, and in the custody of, Mrs. Neugent.
Appellant's sole enumeration of error is the denial of his motion for a directed verdict "upon the ground that the indictment set out that a motorcycle alleged to have been stolen as the property of Mrs. Bessie V. Neugent, and the evidence shows that it was not the property of Mrs. Bessie V. Neugent but was the property of Harvey Neugent." Held:
"The ownership of personal property, in an indictment for larceny, may be laid in a bailee having possession of the property when it was stolen, though the bailment was gratuitous. A like description of ownership of personal property mentioned in an indictment for burglary, is sufficient." Wimbish v. State, 89 Ga. 294 (1) (15 SE 325). "So far as the thief is concerned, he cannot question the title of the apparent owner." Randolph v. State, 16 Ga. App. 328, 329 (85 SE 258). See Bradley v. State, 2 Ga. App. 622 (2) (58 SE 1064), Thomas v. State, 27 Ga. App. 38 (2) (107 SE 418), Law v. State, 121 Ga. App. 106 (1) (173 SE2d 98), Spurlin v. State, 222 Ga. 179 (7) (149 SE2d 315).
There was no error in the court's refusal to direct a verdict of acquittal.
Judgment affirmed. Pannell, P. J., and Evans, J., concur.